IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 196 DB 2020 (No. 11 RST 2021)
                                :
                                :
ROBIN LYNNE COHEN               : Attorney Registration No. 48165
                                :
PETITION FOR REINSTATEMENT      : (Out of State)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 3rd day of March, 2021, the Report and Recommendation of

 Disciplinary Board Member dated February 22, 2021, is approved and it is ORDERED

 that Robin Lynne Cohen, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.